UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-82580 SIGNATURE EXPLORATION AND PRODUCTION CORP. (Exact name of small business issuer as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 59-3733133 (IRS Employer I.D. No.) 4700 Millenia Blvd, Suite 175 Orlando, FL 32839 Phone: (888) 895-3594 Fax: (888) 800-5918 (Address and telephone number of principal executive offices) (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company ü Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).YesNoü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of August 12, 2013June 30, 2013 Common stock, .0001 par value 8,501,104 - 1 - SIGNATURE EXPLORATION AND PRODUCTION CORP. FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Balance Sheet (unaudited) at June 30, 2013 and March 31, 2013 3 Condensed Statements of Operations (unaudited) for the Three Months Ended June 30, 2013 and 2012 and the Period from March 1, 2008 (Inception) to June 30, 2013 4 Condensed Statements of Cash Flows (unaudited) for the Three Months Ended June 30, 2013 and 2012 and the Period from March 1, 2008 (Inception) to June 30, 2013 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURE PAGE 22 - 2 - SIGNATURE EXPLORATION AND PRODUCTION CORP. (An Exploration Stage Company) Condensed Balance Sheets Assets March 31, March 31, Current assets: Cash $ $ Debt issuance costs Prepaid expenses and other current assets Total current assets Property and Equipment: Property and Equipment, less accumulated depreciation of$852 and $777 53 Total property and equipment 53 Total assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Current liabilities: Accounts payable $ $ Accrued interest Other accrued expenses Convertible notes from shareholders Convertible notes from shareholders, at fair value Derivative liability, at fair value Total current liabilities Commitments and contingencies - - Stockholders’ equity (deficiency): Common stock, $0.0001 par value, 250,000,000 shares authorized 8,501,104 shares issued and outstanding at June 30, 2013 and March 31, 2013 Additional paid-in capital Deficit accumulated related to abandoned activities ) ) Deficit accumulated during exploration stage ) ) Total stockholders’ equity (deficiency) ) ) Total liabilities and stockholders’ equity (deficiency) $ $ See accompanying notes to the financial statements. - 3 - SIGNATURE EXPLORATION AND PRODUCTION CORP. (An Exploration Stage Company) Statements of Operations (unaudited) For the Three Months ended June 30, 2013 and 2012, and the Period from March 1, 2008 (Inception) to June 30, 2013 Inception March 1, 2008 - June 30, 2013 Net revenue $
